Case: 15-41650      Document: 00513667877         Page: 1    Date Filed: 09/07/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-41650                                  FILED
                                  Summary Calendar                        September 7, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN ANTONIO PADILLA-PECINA, also known as Leonel Longoria-Baes,
also known as Juan Padilla,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:15-CR-599-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Juan Antonio Padilla-Pecina appeals his within-guidelines sentence of
77 months of imprisonment imposed for his guilty plea conviction of illegal
reentry after removal following an aggravated felony conviction. See 8 U.S.C.
§ 1326(a), (b)(2). We review the reasonableness of the sentence for an abuse of
discretion while applying a presumption of reasonableness. United States v.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41650     Document: 00513667877   Page: 2   Date Filed: 09/07/2016


                                No. 15-41650

Diaz Sanchez, 714 F.3d 289, 295 & n.1 (5th Cir. 2013). We review unpreserved
arguments for plain error. See United States v. Peltier, 505 F.3d 389, 391-92
(5th Cir. 2007).
      We have rejected reasonableness challenges to illegal reentry sentences
based on claims that U.S.S.G. § 2L1.2 lacks an empirical basis. See, e.g.,
United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008). We have
also rejected the argument, raised for the first time on appeal, that illegal
reentry is merely an international trespass and that its seriousness is
overstated by § 2L1.2. See e.g., United States v. Juarez-Duarte, 513 F.3d 204,
212 (5th Cir. 2008).    Padilla-Pecina fails to overcome the presumption of
reasonableness or to demonstrate error, plain or otherwise. See Diaz Sanchez,
714 F.3d at 295.
      AFFIRMED.




                                      2